Case: 20-60260     Document: 00516081556         Page: 1     Date Filed: 11/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60260                        November 4, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Diego Adrian Rodriguez Hernandez, also known as Diego
   Rodriguez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A044 360 148


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Diego Adrian Rodriguez Hernandez, a native and citizen of Mexico,
   petitions for review of an order by the Board of Immigration Appeals (BIA)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60260      Document: 00516081556          Page: 2    Date Filed: 11/04/2021




                                    No. 20-60260


   denying his motion for reconsideration after concluding that he did not
   warrant a favorable exercise of its discretion to cancel removal.
          We review the question of whether we have jurisdiction de novo.
   Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006). Although we
   generally lack jurisdiction to review the discretionary denial of an application
   for cancellation of removal, we retain jurisdiction to review constitutional
   claims or questions of law. 8 U.S.C. § 1252(a)(2)(B) & (a)(2)(D). However,
   a petitioner cannot manufacture jurisdiction by petitioning for review of a
   motion to reopen or reconsider when we would lack jurisdiction to review a
   direct petition. Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004).
          Rodriguez Hernandez argues that the BIA failed to adhere to binding
   precedent when it determined that his criminal history outweighed the
   factors in favor of granting cancellation of removal, but an assertion that the
   BIA failed to consider or put insufficient emphasis on particular factors
   “merely asks this Court to replace the [BIA’s] evaluation of the evidence
   with a new outcome, which falls squarely within the jurisdictional bar of 8
   U.S.C. § 1252(a)(2)(B).” Sattani v. Holder, 749 F.3d 368, 372 (5th Cir.
   2014), abrogated in part on other grounds by Guerrero Trejo v. Garland, 3 F.4th
   760, 768-73 (5th Cir. 2021).       Because Rodriguez Hernandez has not
   presented a legal or constitutional claim, we lack jurisdiction to review the
   denial of his motion for reconsideration. See Assaad, 378 F.3d at 475.
          Accordingly, the petition for review is DISMISSED.




                                          2